Citation Nr: 0701814	
Decision Date: 01/23/07    Archive Date: 01/31/07

DOCKET NO.  04-23 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension and, 
if so, whether service connection is now warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1961 to November 
1964 and from November 1990 to April 1991.  

This matter is now before the Board of Veterans' Appeals 
(Board) pursuant to a May 2003 rating decision by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  Appeal to the Board was perfected.  


FINDINGS OF FACT

1.  A November 1997 Board decision declined to reopen the 
veteran's claim for service connection for hypertension on 
the basis that no new and material evidence had been 
submitted since the dismissal of the claim in June 1994.  

2.  Additional evidence submitted since November 1997 on the 
issue of service connection for hypertension is not new and 
material as it does not include evidence related to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The November 1997 Board decision declining to reopen the 
veteran's claim is final.  38 U.S.C.A. § 7104(b) (West 1991); 
38 C.F.R. § 20.1100 (1997).  

2.  New and material evidence has not been received since 
November 1997 to reopen the claim for service connection for 
hypertension.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
hypertension.  The RO has declined to reopen the veteran's 
claim on the basis that the evidence submitted is not new and 
material.  The Board has an obligation to make an independent 
determination of its jurisdiction regardless of findings or 
actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996).  

The veteran initially filed a claim to establish service 
connection for hypertension in July 1991.  The RO denied his 
claim in a December 1991 rating decision, which the veteran 
appealed to the Board.  In a June 1994 decision, the Board 
found that hypertension had pre-existed the veteran's second 
period of active duty and that there was no competent medical 
evidence indicating any aggravation during this period of 
service.  The veteran's claim was dismissed as not well-
grounded.  The veteran filed a claim to reopen in April 1996 
and in a November 1997 decision, the Board declined to reopen 
the veteran's claim on the basis that no new and material 
evidence had been submitted since its previous final decision 
issued in June 1994.  The Board's November 1997 decision is 
final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2006).  

The veteran filed a claim to reopen in February 2003, and 
this appeal ensues from the May 2003 rating decision issued 
by the St. Petersburg, Florida, RO, which declined to reopen 
the claim for service connection for hypertension.  As a 
general rule, once a claim has been disallowed, that claim 
shall not thereafter be reopened and allowed based solely 
upon the same factual basis.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  If the claimant presents new 
and material evidence, however, the claim shall be reopened 
and the former disposition of the claim shall be reviewed.  
38 U.S.C.A. § 5108 (West 2002).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2006).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

Service connection is established for a current disability 
resulting from injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection for 
hypertension may also be granted if it became manifest to a 
degree of 10 percent within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

Evidence before the Board in November 1997 included the 
veteran's service medical records from both periods of active 
service.  Records from his first period of active duty (March 
1961 to November 1964) are devoid of complaints of, or 
treatment for, hypertension.  At the time of his discharge, 
the veteran denied having high or low blood pressure; his 
blood pressure reading was 110/80 in a sitting position.  See 
September 1964 reports of medical history and examination.  
Records from his second period of active duty (November 1990 
to April 1991) do contain references to hypertension.  More 
specifically, the veteran reported that he had high or low 
blood pressure and heart trouble (hypertension (HTN)) during 
a retention examination.  He further informed the examining 
physician that he had suffered from hypertension since 1983, 
but that it was controlled with prescription drugs.  See 
October 1990 report of medical history; see also October 1990 
report of medical examination.  At the time of his 
separation, his blood pressure reading was 156/92 in a 
sitting position and the veteran was diagnosed with elevated 
blood pressure.  See March 1991 report of medical 
examination.  

Other evidence of record included a March 1974 VA 
compensation and pension (C&P) examination report that 
contained blood pressure readings of 160/90 (sitting), 168/86 
(sitting after exercise), and 155/88 (two minutes after 
exercise); an August 1980 VA C&P examination report that 
contained a sitting blood pressure reading of 150/90; and an 
October 1996 letter from Dr. J.K. Ferguson, who reported 
recently seeing the veteran for continued attempts to control 
his blood pressure, which was fairly well-controlled at the 
time with medication.  The record however, remained devoid of 
any evidence that hypertension was incurred in or aggravated 
by service.  

Evidence added to the record since the Board's 1997 decision 
includes VA and private medical records not previously 
associated with the claims folder, which are thus considered 
new.  An October 2001 record from Orlando Regional Healthcare 
System documented blood pressure readings of 179/96, 180/97, 
148/69 and 150/72 and treatment records from the VA 
outpatient clinic in Orlando indicate that the veteran 
continues to suffer from hypertension.  See e.g., October 
2001 ORL history and physical; September 2002 ORL ambulatory 
care note.  None of these newly submitted records, however, 
contain a medical opinion suggesting that hypertension was 
incurred in service or that the hypertension noted prior to 
his second period of active duty was aggravated by service.  
As such, the previous evidentiary defect noted by the Board 
in its November 1997 decision has not been cured and this 
evidence cannot be considered material to the question at 
hand.  Therefore, the Board finds that appellant has failed 
to submit new and material evidence to reopen the claim for 
entitlement to service connection for hypertension and the 
claim to reopen must be denied.

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Proper notice must also ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Prior to the rating decision that is the subject of this 
appeal, the veteran was advised of the need to submit new and 
material evidence in order for his previously denied claim to 
be reconsidered; that the RO would assist him in obtaining 
additional information and evidence; and of the 
responsibilities on both his part and VA's in developing the 
claim.  See April 2003 letter.  The veteran was later 
informed of the need to provide the RO with any evidence or 
information he might have pertaining to his claim.  See May 
2004 statement of the case (SOC).  As such, VA fulfilled its 
notification duties.  Quartuccio, 16 Vet. App. at 187.  
Although VA did not provide notice as to the appropriate 
disability rating or effective date of any grant of service 
connection, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision, as the 
claim is being denied.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board acknowledges that the RO's April 2003 letter did 
not provide the amended standard of what constitutes new and 
material evidence, but instead provided the criteria found in 
38 C.F.R. § 3.156(a) (2001).  The Board further acknowledges 
that the RO did not provide specific notice as to what 
evidence was necessary to substantiate the element(s) of 
service connection that had been found insufficient in the 
previous final decision.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  There has been no resulting prejudice to the 
veteran, however, as he was subsequently provided with the 
correct standard of what constitutes new and material 
evidence in an October 2003 letter and the Board's June 1994 
and November 1997 decisions specifically outlined what 
evidence was lacking to substantiate the claim for service 
connection.  As such, the veteran has been adequately 
informed as to what evidence is necessary to reopen his claim 
and establish service connection.  Furthermore, there is no 
indication that the notice issued has prevented the veteran 
from providing evidence necessary to substantiate his claim 
and/or affected the essential fairness of the adjudication of 
the claim, or that the record is incomplete due to VA action 
or inaction with respect to notification.  See Pelegrini, 18 
Vet. App. at 120.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the relevant service, private and VA treatment 
records have been associated with the claims folder.  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

New and material evidence has not been received to reopen the 
claim for service connection for hypertension.  The request 
to reopen this claim is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


